DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-5 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "coating a portion of a fiber optic cable with a thin film layer; placing the portion of the fiber optical cable as coated in a channel of a fiber carrying flexible member for a fiber optic sensor; and embedding the portion of the fiber optical cable as coated in the channel using one of: a thermal curing process after filling the channel with a metallic liquid suspension or polymeric adhesive; and an electroplating or electroless plating process.”
Claim 6 is not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "placing a coated or uncoated portion of a fiber optical cable in a channel of a flexible member for a fiber optic sensor; and using micro-laser welding or electron beam welding to locally melt the flexible member areas adjacent to the fiber optic resulting in the flow of the melted liquid around the fiber to create a solid structure with embedded fiber after solidification.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chavez et al. (Patent No. US 10,161,924 B2) discloses a sensor system including an optical fiber that is embedded into a sample, where the optical fiber has a reflective tip.
LeBlanc et al. (Patent No. US 10,077,649 B2) discloses a fiber optic line comprising a first fiber optic line portion located within the feedthrough device, a second fiber optic line portion located within the reference volume and a third fiber optic line portion located within a cable located outside the pressure gauge device and coupled to the feed through device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878